Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/517,980 PIPE HOLDING CLIP filed on 11/3/2021.  Claims 1-10 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2004/0113027 to Nakanishi.
	With regards to claim 1, the publication to Nakanishi discloses a device having 
a base portion (28); a pair of oppositely-arranged lateral portions (29), the pair of lateral portions being formed by extending upward from the base portion; a pair of holding arms (34), the pair of holding arms respectively extending inward from the pair of lateral portions and extending toward the base portion; and a support portion (30, 33), two sides of the support portion being connected to the base portion or the pair of lateral portions a distance being provided between the support portion and the base portion  and between the support portion and the pair of lateral portions, the support portion 80) having a working surface, and the working surface being in a shape recessed toward the base portion; wherein the support portion is located below the pair of holding arms  and a space for clamping is formed between the pair of holding arms and the working surface.
	With regards to claim 8, Nakanishi teaches a reinforcing portion (41), the reinforcing portion being located below the support portion and connected to the support portion, a hollow space being provided between the reinforcing portion and the support portion, and a distance being provided between the reinforcing portion and the base portion (103).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2004/0113027 to Nakanishi.
With regards to claim 10, Nakanishi teaches that the device is made integrally formed from plastic (See 0019), however does not specifically teach that the plastic is formed using the process of injection molding. This is Official Notice that an injection molding process is a suitable process for forming plastic and it has been held that suitable processes of formation are obvious.  


Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not teach, wherein the support portion has a first support section and a second support section, and the first support section  and the second support section are arranged in the widthwise direction of the pipe holding clip, the first support section has a first arc-shaped working surface, the second support section has a second arc-shaped working surface, and a central axis of the first working surface (281) and a central axis (462) of the second working surface (481) are staggered in the lengthwise direction of the pipe holding clip.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/28/22